NOTICE OF ALLOWANCE

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 was filed after the mailing date of the Notice of Allowance filed on December 10, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner wherein the application remains in condition for allowance as set forth in said Notice of Allowance filed on December 10, 2020 and reproduced directly below for convenience.

Reasons for Allowance
Claims 17-25 are allowed.  The closest prior art of Dhaemers (U.S. Patent No. 6,134,806) is relied upon as set forth in the Office Action filed on June 11, 2020.
The following is an examiner’s statement of reasons for allowance:
Concerning independent claim 17, Dhaemers discloses a method for sanitizing sports components, comprising:
Fluidly coupling an ozone operating system (90) to a bag (10) for receiving ozone gas; and
Generating ozone gas with the ozone operating system, such that ozone gas flows into an interior of said bag (column 6, lines 17-40); wherein:
Said bag (10) comprises a sealing mechanism (23) and an opening that is movable between an unsealed configuration and a sealed configuration such that the opening is configured to permit insertion of an item into the bag (column 4, lines 41-55).
The instantly claimed invention in claim 17 is distinctly different from Dhaemers in that the method does not pertain to medical equipment or a CPAP device.  Furthermore, and more importantly, the sealing mechanism of Dhaemers is NOT configured to form a seal that substantially prevents leakage of ozone gas from said bag. And even if the seal were an impermeable seal, the bag (10) of Dhaemers is provided with filtered air vents (31-34) that would allow leakage from said bag.  Thus, the sealing mechanism cannot prevent leakage to occur from said bag even in the sealed configuration (as claimed.  Therefore, claim 17 is in condition for allowance.
Regarding independent claim 23, as noted above, the bag of Dhaemers is directed to a system for sanitizing sports equipment and NOT medical CPAP devices.  As such, even though Dhaemers may disclose a system comprising an ozone operating system (90), a connector unit (63), a bag (23) and a sealing mechanism (23); the system does not include a connector unit that fluidly couples the ozone operating system to a first end of a hose of a CPAP device, and a second end of the hose being coupled to a mask within the bag.  Furthermore, one of skill in the art would not be motivated to place a CPAP mask in the bag (10) of Dhaemers, connect one end of a hose to said mask and another end of said hose to an ozone operating system, and sanitize said mask because there would be no way of sealing said bag; and if there is no way of sealing said bag, then there is no motivation to place said mask in said bag for ozone sanitization purposes in the first place.  Thus, claim 23 is in condition for allowance as well.
 As such, independent claims 17 and 23, and the claims that depend therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799